Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 10/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
Applicant’s assertion that Groups I and II are related is noted, but is not persuasive. The “raw material for preparing an abrasion-resistant rubber material” defined by claims 8-10, which contains other materials besides aerogel, is not made by the process of Invention I. The “raw material for preparing an abrasion-resistant rubber material” defined by claims 8-10 is not used by the process of Invention I. Therefore, Inventions I and II are directed to an unrelated product and process. See MPEP 802.01 and 806.06. Invention II does not qualify for rejoinder based on the present drafting of the claims. 
Drawings
The drawings are objected to because 1) the resolution of the picture within Figure 3 is distorted to the extent that the SEM of nano-attapulgite is not perceivable and 2) the text within Figure 4 is not legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “heating” within line 4 is misspelled (the claim recites “healing”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands, the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 	
Claim 1 requires a method whereby in step (1), bisphenol A, tetraethylenepentamine, and paraformaldehyde are reacted to yield the structure:
    PNG
    media_image1.png
    110
    281
    media_image1.png
    Greyscale
, labelled as “BA-TEPA”. However, the reaction of bisphenol A, tetraethylenepentamine, and paraformaldehyde would not be expected to form such a structure. Specifically, the reaction of a phenol, formaldehyde, and amine is well known in the art to yield benzoxazines via Mannich condensation according to the scheme:
    PNG
    media_image2.png
    127
    945
    media_image2.png
    Greyscale
as evidenced by Ishida (Advanced and Emerging Polybenzoxazine Science and Technology; attached). Tetraethylenepentamine has four internal ethylene groups, but the above “BA-TEPA” structure illustrates a pentaamine chain with two internal ethylene groups, one terminal propylene group, and one terminal methylene group. As indicated by Ishida, there is no sort of carbon rearrangement that occurs within the amine reactant over the course of reaction, and thus, the terminal ethylene groups would not be expected to rearrange to from methylene and propylene groups. Rather, the structure appearing within claim 1 would be the expected product of Bisphenol A, formaldehyde, and the diamine:
    PNG
    media_image3.png
    79
    481
    media_image3.png
    Greyscale
 as opposed to what would be normally be expected by reacting Bisphenol A, formaldehyde, and tetraethylenepentamine. This is further evidenced by Scheme 1 of Alhwaige (Biomacromolecules, 2013, 14, 1806-1815), which shows the correct expected product resulting from the reaction of Bisphenol A, formaldehyde, and tetraethylenepentamine:
    PNG
    media_image4.png
    478
    588
    media_image4.png
    Greyscale

Applying the Wands factors to claim 1, it is noted that the specification provides no direction (cf. factor (f)) as to how the claimed structure can be achieved using tetraethylenepentamine starting material. While purporting to contain a working example describing such (cf. factor (g)), the conditions set forth would not be expected to result in any sort of carbon rearrangement within the diamine structure as indicated by Ishida and Alhwaige (cf. factor (c), (d), and (e)) and it is not explained within the specification as to how such a rearrangement occurs from the given conditions, nor is any evidence presented that confirms the final product structure is that presented within claim 1. Since claim 1 (cf. factors (a) and (b)) specifically requires that one achieve the claimed structure from tetraethylenepentamine, it is urged that the quantity of experimentation (cf. factor (h)) involved in order to reach a usable embodiment would be great. In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a water-ethanol solution with a volume concentration of 50%”. It is unclear what material is supposed to be present at 50 vol%. While the limitation encompasses situations where “water-ethanol solution” would only pertain to water and ethanol (and thus both would be 50 vol%), there is no indication within the claims that this is required. Should this be the case (i.e. that Applicant means that 50 vol% pertains to both water and ethanol relative to the sum of water+ethanol) recitation of “in a 50/50 (vol/vol) water-ethanol solution” is suggested. The same issue applies with respect to the water-ethanol solution limitation appearing within claim 4.
As claims 2-7 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 3 recites “a mass ratio of the original attapulgite and the water is 1:5-30”. It is unclear if this is meant to mean 1:5 to 1:30 or 1:5 to 30:1. Therefore, the scope of the claim is unclear. 
Claim 4 recites “0.05-5 wt%” of the chitosan and 0.05-5 volume% of the acetic acid”. It is unclear what these concentration values are with respect to. For instance, they can be with respect to the entire mixture, with respect to BA-TEPA, or with respect to attapulgite. Therefore, the scope of the claim is unclear. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764